                             Case 7:19-cv-00178 Document 1-1 Filed on 05/22/19 in TXSD Page 1 of 1
iS 44 (Rev.      02/19)
                                                                             CIVIL COVER SHEET
The iS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM)

I.   (a)    PLAINTIFFS                                                                                                    DEFENDANTS
 Marcos Lopez                                                                                                           Texas Rio Grande Legal Aid, Inc.

     (b) County of Residence of First Listed Plaintiff Hidalgo                  County                                    County of Residence of first Listed Defendant                Hidalgo County
                           (EXCEPT iN US. PLAINTIFF CASES)                                                                                               N US. PLAINTIFF CASES ONLY)
                                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                                 Attomeys (If Known)
Juan E. Gonzalez, Law Office of Juan E. Gonzalez, PLLC                                                                  Rex N. Leach, Atlas, Hall & Rodriguez, LLP
310 East Business Hwy. 83, Weslaco, TX 78596                                                                            P.O. Drawer 3725, McAllen, Texas 78502
(956) 447-5585 (Office); (956) 447-8637 (Fax)                                                                           (956) 682-5501 (office); and (956) 686-6109 (Fax)
II. BASIS OF JURISDICTION(Placean X in One Box Only)                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an Win OneBoxforPlaintff
                                                                                                                      (For Diversity Cases Only)                                            and One Box for Deftndand
J I      U.S.   Government               3    Federal Question                                                                                 PTF         DEF                                               PTF     DEE
            Plaintiff                           (US. Gos’ernment Not a Party)                                Citizen of This State                  I            I   Incorporated or Principal Place          0 4    0 4
                                                                                                                                                                       of Business In This State

0 2      U.S. Government              0 4     Diversity                                                      Citizen of Another State          0 2         0     2   Incorporated and Principal Place        0 5     0 5
            Defendant                           (Indicate Citizenship ofParties in Item III)                                                                            of Business In Another State

                                                                                                             Citizen or Subject of a           0 3         0     3   Foreign Nation                          0 6     0 6
                                                                                                               Foreign_Country
IV. NATURE OF SUIT (Place an X in One Box Only)                                                                                                             Click here for: Nature of Suit Code Descriptions.
ICONTRACT                                                                                                         FORFErrURE/PENALTY                         BAN1CRUPTCY OTHERSTATtffRSI
0 110 Insurance                         PERSONAL INJURY                    PERSONAL INJURY                   0 625 Drug Related Seizure             0 422 Appeal 28 USC 158                0 375 False Claitns Act
0 120 Marine                         0 310 Airplane                     0 365 Personal Injury       -              of Property 21 USC 881           0 423 Withdrawal                       0 376 Qui Tam (31 USC
0 130 Miller Act                     0 315 Airplane Product                   Product Liability              0 690 Other                                       28 USC 157                         3729(a))
0 140 Negotiable Instrument                Liability                    0 367 Health Care!                                                                                                 0 400 State Reapportionment
0 150 Recovery of Overpayment        0 320 Assault, Libel &                   Pharmaceutical                                                          PROPERTY RIGhTS                      0 410 Antitrust
         & Enforcement ofiudgtnent         Slander                             Personal Injury                                                      0 820 Copyrights                       0 430 Banks and Banking
0 151 Medicare Act                   0 330 Federal Employers’                  Product Liability                                                    0 830 Patent                           0 450 Cotnmnerce
0 152 Recovery of Defaulted                  Liability                  0 368 Asbestos Personal                                                     ci $35 Patent Abbreviated
                                                                                                                                                                     -                     0 460 Deportation
       Student Loans                 ci 340 Marine                              Injury Product                                                               New Drug Application          ci 470 Racketeer Influenced and
       (Excludes Veterans)           ci 345 Marine Product                      Liability                                                           0    840 Trudetnark                           Corrupt Organizations
ci 153 Recovery of Overpayment               Liability                    PERSONAL PROPERTY                                 LABOR                        SOCIAL SECURITY                    ] 480 Consumer Credit
       of Veteran’s Benefits         ci 350 Motor Vehicle               ci 370 Other Fraud                   ci   710 Fair Labor Standards          ci   $61 HIA ( l395ft)                 ci 485 Telephone Consumer
ci 160 Stockholders’ Suits           ci 355 Motor Vehicle               ci 371 Truth in Lending                        Act                          ci   862 Black Lung (923)                     Protection Act
ci 190 Other Contract                       Product Liability           ci 380 Other Personal                ci   720 Labor/Management              ci   863 DIWC/DIWW (405(g))            ci 490 Cable/Sat TV
ci 195 Contract Product Liability    ci 360 Other Personal                     Property Damage                         Relations                    ci   864 SSID Title XVI                ci $50 Securities/Commodities!
ci 196 Franchise                            Injury                      ci 385 Property Damage               ci   740 Railway Labor Act             ci   865 RSI (405(g))                         Exchange
                                     ci 362 Personal Injury -                  Product Liability             ci   751 Family and Medical                                                   ci $90 Other Statutory Actions
                                            Medical Malpractice                                                        Leave Act                                                           ci 891 Agricultural Acts
      REAL PROPERTY                       CIVIL RIGHTS                  PRISONER PETITIONS                   ci   790 Other Labor Litigation           FEDERAL TAX SUITS                    J $93 Environtnental Mailers
ci   210 Land Condemnation           ci 440 Other Civil Rights            Habeas Corpus:                     ci   791 Etnployee Retirement          ci $70 Taxes (U.S. Plaintiff           ci 895 Freedom of Information
ci   220 Foreclosure                 ci 441 Voting                     ci 463 Alien Detainee                          Income Security Act                   or Defendant)                         Act
ci   230 Rent Lease & Ejectmnent        442 Employment                 ci 510 Motions to Vacate                                                     ci $71 IRS-—Third Party                ci 896 Arbitration
ci   240 Torts to Land               ci 443 Housing!                          Sentence                                                                     26 USC 7609                     ci $99 Administrative Procedure
ci   245 Tort Product Liability             Accomntnodations           ci 530 General                                                                                                             Act/Review or Appeal of
ci   290 All Other Real Property     ci 445 Amner. w/Disabilities  -   ci 535 Death Penalty                             IMMIGRATION                                                               Agency Decision
                                            Emnploytnent                  Other:                          ci 462 Naturalization Application                                                ci 950 Constitutionality of
                                     ci 446 Amer. w/Disabilities.      ci 540 Mandamus & Other            ci 465 Other lmntnigration                                                              State Statutes
                                            Other                      ci 550 Civil Rights                             Actions
                                     ci 448 Education                  ci 555 Prison Condition
                                                                       ci 560 Civil Detainee    -




                                                                              Conditions of
                                                                              Confmemnent



V. ORIGIN (Place an “X”in One Box Only)
ci I Original   ci 2 Removed from                         ci 3         Remanded from                ci 4 Reinstated or            ci 5 Transferred from              ci 6 Multidistrict             ci 8 Mullidistrict
     Proceeding       Stale Court                                      Appellate Court                   Reopened                      Another District                   Litigalion   -                 Litigation  -




                                                                                                                                         typec9j)                         Transfer                       Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unlc’ss diversity):

VI. CAUSE OF ACTION                      Briefdescriptionofcause:
                                          Employment case alleging age discrimination.
VII. REQUESTED IN                              CHECK If THIS 15 A CLASS ACTION                                    DEMAND $                                       CHECK YES only if denitanded in complaint:
     COMPLAINT:                                UNDER RULE 23, F,R.Cv.P.                                                                                          JURY DEMAND:         X Yes        ciNo
VIII. RELATED CASE(S)
                                             (See instractions):
      IF ANY                                                           JUDGE                                                                              OCKET NUMBER
                                                                                                          /1
DATE                                                                      SIGNATURE OF ATT                   E     OFECORD
05/21/2019                                                                                                        ,
UKOt’ttUtr UStrO1’LY                                                                        -




     RECEIPT#                      AMOUNT                                     APPLYING IFP               /                             JUDGE                                MAG.JUDGE
